Citation Nr: 1645524	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), in which pertinent part, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran has perfected an appeal as to the denial of his claim. 

On his May 2009 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO; however, he subsequently withdrew his hearing request in a September 2013 statement. 

In February 2016, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records and obtaining a supplemental VA medical opinion on the etiology of his claimed bilateral hearing loss.  A review of the claims folder reflects compliance with the Board's remand directives, and no further action is necessary at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, in February 2016, the Board remanded the issue of entitlement to an effective date prior to March 28, 2013 for an award of 100 percent evaluation for disability due to coronary artery disease in order to issue a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran failed to submit a substantive appeal, VA Form-9, following the issuance of a May 2016 SOC on the matter.  As such, that claim is not currently on appeal.




FINDING OF FACT

The competent evidence of record does not show the Veteran had bilateral hearing loss disability until decades after his separation from service, and the preponderance of the competent evidence is against a finding that his bilateral hearing loss is the result of a disease or injury incurred during his period of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran was notified in a February 2008 letter about all the elements necessary to substantiate his claim, including notification about disability rating and effective date elements, which was issued prior to initial adjudication of the claim in October 2008.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was afforded with a VA audiology examination in June 2009 in conjunction with his bilateral hearing loss claim.  In the examination report, the VA examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and the audiometric findings from clinical examination.   In a March 2016 supplemental medical opinion, the same VA examiner provided an adequate medical opinion based on a review of the entire claims folder, which included a review of the Veteran's service treatment records.  Notably, the VA examiner specifically discussed the Veteran's in-service audiometric results as well as his lay statements.  The Board finds that the findings from the 2009 VA examination report and 2016 supplement VA medical opinion report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  


Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current bilateral hearing loss is related to acoustic trauma that he sustained during his active military service.  Specifically, during the June 2009 VA examination, the Veteran reported that he was exposed to loud noises in service while performing his duties as heavy equipment operator while stationed in the Republic of Vietnam.  He reports that he was exposed to loud combat noises while driving large vehicles in a convoy that was being attacked by enemy.  The Veteran reports that he was exposed to loud noises from mortar fire, artillery, grenades, and explosions, as well as loud noises from the vehicles in the convoy.  The Veteran believes that his current hearing loss problems are related to his in-service acoustic trauma from exposure to loud noises.  

The medical evidence demonstrates that the Veteran has current bilateral hearing loss disability as defined by VA. See the June 2009 VA examination report.  In addition, the Board concedes the Veteran's reported loud noise exposure during service while he was stationed in the Republic of Vietnam and his convoy was subjected to mortar and artillery fire from the enemy, which is consistent with his service.  See 38 U.S.C.A. § 1154 (a) and (b) (West 2014).  Moreover, in light of his military occupational specialty (MOS) as crawl tractor operator, his service likely involved hazardous noise exposure according to the Department of Defense.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's combat service and his MOS duties, noise exposure is established.  

Therefore, the Board finds that both current disability and in-service injury have been established.  The remaining issues on appeal are whether the competent evidence demonstrates the Veteran's bilateral hearing loss first manifested during his period of service or is otherwise etiologically related to his period of service.  

A review of the Veteran's service treatment records show that on his April 1966 enlistment examination, his ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 15, 15, 15, and 15 in the right ear, and 15, 5, 5, 25 and 25 in the left ear.  At the time of his separation examination in November 1968, the Veteran's ears were evaluated as normal and the Veteran's hearing was evaluated as "1" on PULHES survey.  The November 1968 audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were all "0" in both ears.  An associated report of medical history shows that the Veteran denied a history of any ear problems and running ears during service.  A November 1968 physical profile at separations shows his PULHES survey reflects a "2" for hearing. 

The claims folder does not contain medical evidence of hearing loss until decades after the Veteran separated from service.  The first evidence of the Veteran's bilateral hearing loss problems comes in 2008, when the Veteran initiated his claim for service connection. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  While audiometric results dated at the time of enlistment in April 1966 showed a 25 decibel loss at 3000 hertz in the left ear, which is indicative of hearing loss, this is not sufficient to establish a pre-existing hearing loss condition.  As such, there is a presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111 (West 2014); see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). 

The Board cannot ignore the assignment of "2" on PULHES at separation, which is indicative of some hearing loss in service.  See Hensley v. Brown, 5 Vet App. 155 (1993) (the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss).  However, none of the in-service audiometric results demonstrates VA hearing loss disability as defined by VA.  There is no evidence of hearing loss during service or within the one year presumptive period after service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

With respect to a medical nexus between the Veteran's current bilateral hearing loss and his military service, the Board finds that the preponderance of the competent evidence of record is against such a relationship.  The record contains the VA examiner's negative medical nexus opinion from the March 2016 VA supplemental medical opinion.  The Board finds that this medical opinion weighs heavily against the Veteran's claim. 

In a March 2016 supplemental VA medical opinion report, the VA examiner concluded that the Veteran's bilateral hearing loss was not related to his period of service, to include any in-service noise exposure.   This medical opinion was based on a review of the claims folder, including the Veteran's service treatment records and his lay assertions, as well as the findings from the June 2009 VA examination report.  

In support of this medical conclusion, the 2016 VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his enlistment in 1966 and his separation in 1968, and there was no evidence of complaints of hearing problems during in the service treatment records.  Although the VA examiner acknowledged the Veteran's reports of in-service noise exposure, the audiometric results revealed that the Veteran's hearing was within normal limits at separation.  The VA examiner specifically considered the notation of "2" on PULHES at separation; however, the examiner found that the audiometric results recorded on the separation examination were more probative.  In this regard, the VA examiner found that the normal audiometric testing results at separation from service override both perceived hearing loss on the part of the Veteran as well as notations of the PULHES profile.  

The 2016 VA examiner further noted that acoustic trauma usually causes hearing loss within the timeframe of exposure, and not years later.  The VA examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his period of service based on a review of the claims folder.  Instead, the VA examiner opined that the Veteran's current bilateral hearing loss was presbycusis (age related hearing loss).

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107 (West 2014) (a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board finds the 2016 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions.  Furthermore, the opinion was obtained from a licensed professional rather than a lay person.

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the 2016 VA examiner provided a detailed rationale in support of the opinion that the Veteran's current bilateral hearing loss was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is due to any event or injury in service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In such cases, the Board is within its province to weigh those statements and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss was during his period of service, at the time of his 1968 medical history prior to separation from service, the Veteran denied any problems indicative of hearing loss.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the record only reflects that he reported that his symptoms began during service after he initiated his claim in 2008. The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).

Also, consideration is given to the multi-year gap between discharge from active duty service (1968) and first evidence of hearing loss in 2008, almost four decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, a medical link between the Veteran's current bilateral hearing loss and his period of service has not been shown, and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


